Exhibit 10.1

INDEPENDENT CONSULTING AGREEMENT

This INDEPENDENT CONSULTING AGREEMENT (the “Agreement”), is dated September 19,
2012, to be effective as of October 1, 2012 (the “Effective Date”), by and
between, Thomas A. McGauley, CPA, (“Consultant”), and GALECTIN THERAPEUTICS
INC., a Nevada corporation, having its principal office at 4960 Peachtree
Industrial Boulevard, Suite 240, Norcross, Georgia 30071 (the “Company”).

RECITALS

WHEREAS, Consultant is currently engaged by Company as a Consultant;

WHEREAS, Consultant and Company desire to continue their ongoing engagement of
the Consultant with enhanced responsibilities as Acting Chief Financial Officer
for a specific duration under written agreement;

WHEREAS, the current engagement of the Consultant with the Company ends
September 30, 2012.

WHEREAS, in exchange for these services, the Company is expected to provide
valuable consideration to Consultant in the form of the payments contemplated
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt, adequacy and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

1. Incorporation of Recitals. The recitals set forth above are incorporated by
reference into this Agreement as if set forth fully and completely herein.

2. Effective Date. This Agreement shall become effective as of the Effective
Date.

3. Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms shall have the following meanings in this Agreement:

(a) “Affiliate” means any Person directly or indirectly controlling, controlled
by or under common control with another Person; a Person shall be deemed to
control another Person if such Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of such
other Person, whether through ownership of voting securities, by contract, or
otherwise.

(b) “Cause” means the earliest to occur of the following events, as determined
by the Company in the reasonable exercise of its discretion: (i) Consultant’s
willful misconduct; (ii) Consultant’s gross negligence; (iii) any breach or
threatened breach of any of the representations, covenants and warranties
provided in Sections 8 through 10 below; or (iv) Consultant’s failure to perform
its other duties and obligations hereunder, which failure is not cured to the
reasonable satisfaction of the Company within thirty (30) days after receipt of
written notice describing Consultant’s alleged failure to perform.

(c) “CEO” means the chief executive officer of the Company.

(d) “Company Affiliate” means any Affiliate of the Company.

 

-1-



--------------------------------------------------------------------------------

(e) “Company Business” means the research and development of therapeutic agents
that are applicable in the treatment of fibrosis, cancer and related diseases
and the discovery and development of carbohydrate based agents that are
generally applicable to human disease.

(f) “Competing Business” means any Person that, in whole or in part, is engaged
in, or conducts, a business substantially similar to the Company Business.

(g) “Confidential Information” means all oral and written information concerning
the business, finances or operations of the Company and any Company Affiliate,
including, but not limited to, any information relating to financial statements,
evaluations, products, projects, business, plans, programs, plants, processes,
manufacturing, marketing, research and development, know-how, technology,
equipment and other assets, costs and customers (including, but not limited to,
intellectual property, patents, and patents pending), subject only to the
following exceptions. It is understood that the following shall not constitute
Confidential Information or Trade Secrets (as defined below): (i) information
that is now in the public domain or subsequently enters the public domain other
than as the result of an unauthorized disclosure by Consultant or any of its
representatives; (ii) information that was known by Consultant and was
legitimately in its possession, without any obligation to keep such information
confidential, prior to receipt from the Company and/or any Company Affiliate;
(iii) information that Consultant obtains from any third-party unaffiliated with
the Company or any Company Affiliate having legitimate possession of such
information and who is not under any obligation to keep such information
confidential; and/or (iv) information that Consultant independently acquires or
develops without use of any information received from the Company or any Company
Affiliate, and is wholly unrelated to the business of the Company or any Company
Affiliate.

(h) “Disability” means the determination by two independent medical doctors (one
selected by the Company’s health or disability insurer, and one selected by
Consultant) that Consultant is unable to perform one or more of the essential
functions contemplated in Section 4(b), either with or without a reasonable
accommodation, for a period of no less than six (6) months, either consecutive
or non-consecutive, within any twelve (12) month period. Any refusal by
Consultant to submit to a medical examination for the purpose of evaluating
Disability shall be deemed to constitute irrefutable evidence of a Disability.

(i) “Initial Term” means the initial contract period established in Section 4
below, excluding any renewals of this Agreement.

(j) “Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

(k) “Restricted Period” means the Term (as defined below) and the two (2) year
period following the date on which this Agreement is terminated regardless of
the reason for such termination; provided, however, that the Restricted Period
shall be extended by the length of time, if any, during which any party is in
violation of any of its or his obligations under Sections 9 or 10 of this
Agreement, as finally determined by the arbitration panel (or any court of
competent jurisdiction in the event that arbitration is not compelled or any
arbitration award is reviewed by such court).

(l) “Term” means the total period during which this Agreement remains in effect,
including the Initial Term and any renewal terms.

(m) “Territory” means worldwide, which is the geographic territory in which the
Company shall engage in the Company Business.

 

-2-



--------------------------------------------------------------------------------

(n) “Trade Secrets” means any information not generally known about the business
of the Company or any Company Affiliate which is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy or confidentiality
and from which the Company and/or any Company Affiliate derives economic value
from the fact that the information is not generally known to other Persons who
can obtain economic value from its disclosure or use, and shall include any and
all Confidential Information which may be protected as a trade secret under any
applicable law, even if not specifically designated as such.

(o) “Work Product” means any and all discoveries, designs, Trade Secrets,
Confidential Information, trademarks, data, materials, formulae, research,
documentation, computer programs, communication systems, audio systems, system
designs, inventions (whether or not patentable), copyrightable subject matter,
works of authorship, and any other kind of information or work product
(including all worldwide rights therein under patent, copyright, trademark,
trade secret, confidential information, moral rights, and other property
rights), which Consultant has made or conceived, or may make or conceive, either
solely or jointly with others, while providing services to the Company or any
Company Affiliate relating to company business, or with the use of the time,
material or facilities of the Company or any Company Affiliate, or relating to
any actual or anticipated business of the Company or any Company Affiliate known
to Consultant while providing services to the Company or any Company Affiliate,
or suggested by or resulting from any task assigned to Consultant or work
performed by Consultant for or on behalf of the Company or any Company
Affiliate, in each instance whether before or during the Term.

4. Terms of the Engagement.

(a) Term. The Initial Term shall begin on the Effective Date and shall end on
December 31, 2012, or such earlier date as this Agreement may be terminated in
accordance with Section 5 below. The CEO, in his sole discretion, can extend the
Agreement and continue on a month-to-month basis until the Company provides
thirty (30) days’ notice of its desire to end its engagement of Consultant, or
such earlier date as this Agreement may be terminated in accordance with
Section 5 below.

(b) Consultant’s Services. Consultant shall provide financial services and serve
as the Acting Chief Financial Officer to the Company in furtherance of the
Company Business at the discretion of the CEO and in accordance with the
business direction provided to Consultant by the CEO. Consultant agrees to
devote the time and effort necessary to perform the services requested but in
any event, Consultant agrees to be available for at least ninety five (95) hours
per month during the Term. Consultant shall carry out all such services in
accordance with all applicable laws and regulations governing the business of
the Company, any Company Affiliate and Consultant. Consultant shall have
discretion in the time, place and manner in which it provides services, giving
due regard to the Company’s needs in growing the Company Business.

(c) Consultant’s Fee. Unless otherwise agreed by the parties in writing, the
Company shall pay to Consultant a base fee of $14,250 per month, which is based
on an estimated 95 (ninety five) hours of work per month. Hours greater than 95
(ninety five) during a month will be billed at the Consultant rate of $150
(one-hundred-fifty) per hour.

(d) Reimbursement of Expenses. Company shall reimburse Consultant, in accordance
with the Company’s policies and practices in effect from time to time, for all
out-of-pocket expenses reasonably incurred by Consultant in performance of
Consultant’s duties under this Agreement. Consultant is responsible for proper
substantiation and reporting of all such expenses. Consultant shall consult a
tax advisor of their own choosing to determine the taxability of any
reimbursements made hereunder and the record keeping requirements therefor.

 

-3-



--------------------------------------------------------------------------------

(e) Independent Contractor Status. The relationship between Consultant and the
Company is an independent contractor relationship so that Consultant is not an
employee of the Company. Subject to the provisions of Sections 9 and 10 below,
the relationship between the Company and Consultant is non-exclusive, meaning
that Consultant may accept other engagements that do not conflict with its
obligations hereunder. Consultant shall be responsible for all taxes arising
from any compensation paid to it in connection with this Agreement, and no taxes
shall be withheld from the sums paid to Consultant under this Agreement.
Consultant, when requested by the Company, shall provide all required
documentation to the Company demonstrating that any and all required federal,
state and/or local taxes have been paid by Consultant.

(f) Benefits. Consultant shall not be eligible to participate in any employee
pension, health, welfare or other benefit plan or program sponsored by the
Company.

5. Early Termination. Notwithstanding anything in Section 4(a) to the contrary,
this Agreement and the then current Term shall end upon the earliest to occur of
any of the following events: (a) immediately upon Consultant’s death;
(b) Consultant’s Disability, upon thirty (30) days’ written notice provided by
the Company of such Disability event; (c) Cause, immediately upon written notice
delivered by the Company; or (d) Consultant’s resignation, upon ninety
(90) days’ written notice to the Company.

6. Rights and Remedies Upon Termination. Upon the termination of this Agreement
for any reason, including, without limitation, upon the expiration of the then
current Term following notice of non-renewal issued in accordance with
Section 4(a) above, the parties shall not have any further rights, duties or
obligations under this Agreement other than those provided in Sections 9 and 10
below. Notwithstanding the foregoing, the termination of this Agreement may
trigger certain rights and obligations of the parties under other agreements,
which rights and obligations shall not in any way be altered by this Agreement.
Furthermore, the termination of this Agreement shall not in any way negate the
parties’ respective rights, duties or obligations that accrued prior to the
termination of this Agreement.

7. Indemnification by Consultant.

(a) Scope of Indemnification. Consultant shall indemnify and hold harmless the
Company, any Company Affiliate and each of its and their respective partners,
members, managers, officers, and directors (collectively, the “Company Parties”)
harmless with respect to any and all actual or alleged claims, losses,
liabilities, damages, expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred as a result of: (i) the classification of
the relationship between Consultant and the Company as an independent contractor
relationship; and (ii) any taxes due on payments made to Consultant; This
indemnification and hold harmless provision expressly shall apply to any taxes,
penalties and interest allegedly due from any of the Company Parties as a result
of any matter within the scope of this Section.

(b) Claim for Indemnification. In the event that any of the Company Parties
makes a claim for indemnification pursuant to Section 7(a), the Company Parties
shall provide Consultant with notice of the claim, in writing, specifying the
nature of the claim and the extent of indemnification sought (to the extent then
known by the Company Parties). The Company Parties shall retain the right to
engage counsel in the defense of any claim within the scope of the
indemnification provision set forth in Section 7(a), and shall submit timely
requests for payment to Consultant. Notwithstanding the foregoing, Consultant
may satisfy its indemnification obligations, either in whole or in part, by
providing applicable insurance that covers any such claim asserted against the
Company Parties. To the extent that any insurance is not adequate to cover the
full extent of the claim, Consultant shall remain responsible for all amounts
owed above the limits of such insurance.

 

-4-



--------------------------------------------------------------------------------

8. Material Inducements. Consultant represents, warrants and acknowledges that:
(a) the covenants set forth in Sections 9, 10 and 11 are being provided as a
material inducement for the Company’s willingness to enter into this Agreement;
(b) he will be expending substantial time, money, effort and other resources to
develop the goodwill, clients, business sources and relationships of the
Company, which has a legitimate interest in protecting these interests; (c) he
shall be privy to certain Confidential Information and Trade Secrets of the
Company and Company Affiliates; (d) the nature and periods of the restrictions
imposed by the covenants set forth in Sections 9 and 10 of this Agreement are
fair, reasonable, and necessary to protect and preserve the goodwill,
Confidential Information, Trade Secrets and other legitimate business interests
of the Company and Company Affiliates; and (e) the Company and Company
Affiliates (as applicable) will sustain great and irreparable loss and damage if
was in any manner to breach any of the covenants set forth in Sections 9 and 10
of this Agreement.

9. Non-Competition and Non-Solicitation Covenants Protecting the Company’s
Interests.

(a) During the Restricted Period, Consultant shall not, without the prior
written consent of the CEO, engage in the Company Business on behalf of a
Competing Business anywhere within the Territory, either directly or indirectly,
alone or as a stockholder (other than as a holder of less than 5% of the capital
stock of any publicly-traded corporation), partner, officer, director, employee,
consultant, independent contractor, agent or otherwise in or with any
organization other than the Company.

(b) During the Restricted Period, Consultant shall not, without the prior
written consent of the CEO, on behalf of a Competing Business, solicit, divert,
appropriate, take away or do business with any customer or potential customer of
the Company or any Company Affiliate (as applicable) with whom Consultant had
contact in performing any services pursuant to this Agreement.

(c) During the Restricted Period, Consultant shall not, without the prior
written consent of the CEO, on behalf of a Competing Business, hire, retain,
solicit or encourage any officer, employee or consultant of the Company or any
Company Affiliate (as applicable) to leave their employment or affiliation with
the Company or any Company Affiliate (as applicable) to become affiliated with a
Competing Business.

10. Confidentiality and Company Property Covenants.

(a) Non-Disclosure of Confidential Information and Trade Secrets.

(i) Consultant covenants and agrees that all Confidential Information and Trade
Secrets, and all physical embodiments thereof received or developed by him or
disclosed to him in connection with this Agreement is confidential and is and
will remain the sole and exclusive property of the Company or Company Affiliate,
as applicable. Consultant furthermore covenants and agrees that, throughout the
Restricted Period, he shall not use any Confidential Information or Trade
Secrets of the Company or any Company Affiliate for any purpose other than for
performing the obligations set forth in this Agreement; he will hold all
Confidential Information and Trade Secrets in trust and in the strictest
confidence; and will not use, reproduce, distribute, disclose or otherwise
disseminate the Confidential Information, Trade Secrets or any physical
embodiments thereof except to the extent necessary to perform the duties set
forth in this Agreement, and in no event shall either of them take any action or
fail to take the action necessary in order to prevent any Confidential
Information or Trade Secret disclosed to or developed by any

 

-5-



--------------------------------------------------------------------------------

of them to lose its character or cease to qualify as Confidential Information or
Trade Secrets. Notwithstanding anything contained herein to the contrary, this
covenant shall not limit in any manner the protections otherwise afforded to the
Company or any Company Affiliate by any applicable law or regulation governing
confidential and/or trade secret information.

(ii) Notwithstanding anything in Section 10(a)(i) to the contrary, the
disclosure of Trade Secrets is prohibited for the life of Consultant, or until
the Trade Secret information becomes publicly available through no direct or
indirect fault or act of Consultant.

(iii) In the event that Consultant is requested or becomes legally compelled (by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process) to disclose any Confidential Information or Trade
Secrets, then such Person so requested or compelled shall provide the Company or
any Company Affiliate (as applicable) with prompt written notice of such request
or requirement so that the Company or any Company Affiliate (as applicable) may
seek a protective order or other appropriate remedy and/or waive compliance with
the terms of this Section 10. In the event that such protective order or other
remedy is not obtained, or that the Company or any Company Affiliate (as
applicable) waives compliance with the provisions of this Section 10, then
Consultant agrees to furnish only that portion of the Confidential Information
or Trade Secrets that he is advised by counsel is legally required to be
disclosed and to exercise reasonable efforts to obtain assurance that
confidential treatment will be accorded the Confidential Information and Trade
Secrets.

(b) Return of Property. Promptly upon demand by the CEO, but in no event later
than the termination of this Agreement, Consultant agrees to immediately return
to the Company or Company Affiliate (as applicable) all property, Confidential
Information and Trade Secrets of the Company and Company Affiliate (as
applicable), regardless of whether in written or electronic form, including, but
not limited to, all Work Product, writings, records, notes, files, data,
memoranda, reports, price lists, devices, client lists, drawings, plans,
sketches, documents, equipment, apparatus, physical manifestations of programs
and like items, and all copies thereof. In addition, Consultant agrees to
destroy all copies of any analyses, notes, compilations, studies or other
documents that he prepared containing or reflecting any Confidential Information
or Trade Secrets.

(c) Work Product. All Work Product shall be the exclusive property of the
Company or Company Affiliate (as applicable). If any of the Work Product may
not, by operation of law or otherwise, be considered the exclusive property of
the Company or Company Affiliate, or if ownership of all right, title and
interest to the legal rights therein shall not otherwise vest exclusively in the
Company or Company Affiliate, then Consultant hereby assigns to the Company and
Company Affiliates, without further consideration, the ownership of all Work
Product. The Company and Company Affiliates shall have the right to obtain and
hold in its and their own name copyrights, patents, registrations, and any other
protection available in the Work Product. Consultant will promptly disclose any
Work Product to the Company and Company Affiliate, through the CEO. Consultant
agrees to perform, during or after the Term of this Agreement and without
further consideration, such further acts as may be necessary or desirable to
transfer, perfect and defend the ownership of the Work Product as requested by
the Company or Company Affiliate.

(d) License. To the extent that any preexisting materials are contained in the
materials Consultant delivers to the Company or the Company’s customers, and
such preexisting materials are not Work Product, then Consultant hereby grants
to the Company or Company Affiliate (as applicable) an irrevocable, exclusive,
worldwide, royalty-free license to: (i) use and distribute (internally and
externally) copies of, and prepare derivative works based upon, such preexisting
materials and derivative works thereof, and (ii) authorize others to do any of
the foregoing. Consultant shall notify the Company in writing of any and all
preexisting materials of which Consultant has knowledge, and which are delivered
to the Company by Consultant. Consultant acknowledges and agrees that the
Company and Company Affiliates do not wish to

 

-6-



--------------------------------------------------------------------------------

incorporate any unlicensed or unauthorized materials into their products or
technology. Therefore, Consultant agrees that he will not knowingly disclose to,
use in performing services under this Agreement or cause the Company or any
Company Affiliate to use any information or material which is confidential to
any third party unless the Company or Company Affiliate has a written agreement
with such third party or otherwise has the right to receive and use such
information. Consultant will not knowingly incorporate into Consultant’s work
any material which is the subject of the copyrights, patents or proprietary
rights of any third party unless the Company or Company Affiliate has a written
agreement with such third party or otherwise has the right to receive and use
such information.

11. Remedies. Consultant acknowledges and agrees that the Company and Company
Affiliates (as applicable) will suffer irreparable loss and damage if Consultant
should breach or violate any of the covenants and agreements contained in
Sections 9 and/or 10 of this Agreement. Consultant furthermore acknowledge and
agree that, in addition to any other remedies available, the Company and Company
Affiliates (as applicable) shall be entitled to injunctive relief to prevent a
breach or threatened breach of any of the covenants or agreements contained in
Sections 9 and/or 10 of this Agreement without the necessity of proving actual
damages or being required to post a bond or other form of security. In the event
that the Company or any Company Affiliate seeks enforcement of any of the
covenants set forth in Sections 9 and/or 10 of this Agreement and secures any
form of relief, whether interim or otherwise, then the Company and Company
Affiliates (as applicable) will be entitled to recover from Consultant all
reasonable attorneys’ fees and expenses incurred in the pursuit of such relief,
in addition to all other damages and remedies otherwise available to the Company
and Company Affiliates.

12. Reformation. If at any time the covenants set forth in Sections 9 and/or 10
of this Agreement shall be determined to be invalid or unenforceable, by reason
of being vague, overbroad or unreasonable as to area, duration or scope of
activity, then Consultant agrees that such covenants shall be modified and
narrowed to the narrowest extent possible to protect the legitimate business
interests of the Company and Company Affiliates as described in this Agreement,
and without negating or impairing all of the other covenants set forth in this
Agreement.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
Georgia and the federal laws of the United States applicable therein.

14. Dispute Resolution.

(a) Except with respect to disputes, controversies or claims as to which a
remedy sought is injunctive relief, if any dispute, controversy or claim arises
out of or relates to this Agreement and the transactions contemplated hereby,
the parties shall first attempt, for a period of thirty (30) days from the date
on which a party provides another party with notice of such dispute, to resolve
such dispute amicably through negotiation among designated executives of each
party or by mediation. In the event that a dispute cannot be resolved within
such thirty (30) day period or involves a remedy of injunctive relief, then such
dispute shall be finally settled by arbitration in accordance with Title 9 of
the United States Code (the “United States Arbitration Act”) and the Commercial
Arbitration Rules, all as amended from time to time (the “Rules”) of the
American Arbitration Association (“AAA”) and the provisions of this Section;
provided, however, that the provisions of this Section shall prevail in the
event of any conflict with such Rules.

(b) Unless otherwise agreed by all of the parties to the dispute, the parties
agree that they shall use their best efforts to cause the matter to be presented
to a panel of three arbitrators (at least one of whom shall have at least ten
years of industry experience relating to the subject matter of the dispute)
within thirty (30) days after the establishment of such panel. Such panel shall
consist of one

 

-7-



--------------------------------------------------------------------------------

arbitrator selected by Consultant, one arbitrator selected by the Company, and a
third arbitrator selected by the two arbitrators so selected, who shall act as
chairman of the panel; provided, that each arbitrator shall be independent. Any
arbitration shall be conducted in the regional office of the American
Arbitration Association for the State of Georgia.

(c) The arbitration panel shall apply the law of the State of Georgia as to both
substantive and procedural questions, but excepting any rule that would require
the application of the law of a different jurisdiction and further excepting any
rule that would result in judicial failure to enforce this arbitration provision
or any portion thereof.

(d) The decision of a majority of the arbitration panel with respect to the
matters referred to them pursuant hereto shall be final and binding upon the
parties, subject to any rights of appeal under the Rules, and confirmation and
enforcement thereof may be rendered thereon by any court having jurisdiction
upon application of any Person who is a party to the arbitration proceeding. The
arbitration panel shall set forth the grounds for its decision in the award.

(e) In addition to the provisions set forth in Section 11 of this Agreement, the
costs and expenses incurred in the course of such arbitration, including
reasonable attorneys’ fees, shall be borne by the party or parties against whose
favor the decisions and conclusions of the arbitration panel are rendered;
provided, however, that if the arbitration panel determines that its decisions
are not rendered wholly against the favor of one party or parties or the other,
the arbitration panel shall be authorized to apportion such costs and expenses
in the manner that it deems fair and just in light of the merits of the dispute
and its resolution.

15. Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when actually received if such notice shall have been personally
delivered, two business days after delivery when delivered by a recognized
national courier service providing written or facsimile receipt or
acknowledgement of delivery, five business days after mailing with postage
prepaid by certified or registered mail with return receipt requested, or one
business day after receipt of confirmation of a facsimile transmission, to the
address of each party listed above

16. Capacity to Execute. Each of the parties represents and warrants that he or
it is legally viable and competent to enter into this Agreement, is relying on
independent judgment and the advice of legal counsel and has not been
influenced, pressured, or coerced to any extent whatsoever in making this
Agreement by any representations or statements made by any party, and/or any
Person or Persons representing any party, and that the individuals executing
this Agreement on his or its behalf are authorized to do so.

17. Assignment. This Agreement is not assignable or delegable, in whole or in
part, by Consultant without the prior written consent of the CEO. The rights and
obligations of the Company under this Agreement shall inure to the benefit of,
and shall be binding upon, the successors and assigns of the Company.
Furthermore, the Company shall have the right to assign this Agreement to its
successors and assigns, and all covenants herein shall inure to the benefit of,
and be enforceable by, said successors and assigns.

18. Waiver. The waiver by one party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach of the same or any other provision by the other party. The
failure of a party at any time to require performance of any provision hereof
shall in no manner affect its right at a later time to enforce the same.

 

-8-



--------------------------------------------------------------------------------

19. Entire Agreement. This Agreement supersedes all other agreements, oral or
written, between the parties with respect to the subject matter hereof, and
contains all of the agreements and understandings between the parties with
respect to the subject matter hereof. There are no promises, representations,
inducements or statements between the parties other than those that are
expressly contained herein. No parol evidence or other evidence may be admitted
to alter, modify or construe this Agreement, which may be changed only by a
writing signed by the parties hereto. Furthermore, any waiver or modification of
any term of this Agreement shall be effective only if it is set forth in writing
and signed by all parties hereto.

20. Counterparts. This Agreement may be executed in any number of counterparts,
all of which together shall constitute a single instrument, with the same effect
as if the signatures thereto were in the same instrument. Signature pages
exchanged by telefax or other electronic means shall be fully binding.

[Signatures on following page]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CONSULTANT: /s/ Thomas A. McGauley Thomas A. McGauley COMPANY: Galectin
Therapeutics Inc. By: /s/ Peter G. Traber Name: Peter G. Traber, MD Title:
President, CEO, and CMO